F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        February 7, 2006
                               TENTH CIRCUIT                           Elisabeth A. Shumaker
                                                                          Clerk of Court

 JERRY LEWIS DEDRICK,
             Petitioner-Appellant,                      No. 05-6268
 v.                                              (D.C. No. CIV-05-851-T)
 JOSEPH SCIBANA, Warden,                               (W. D. Okla.)
             Respondent-Appellee.


                          ORDER AND JUDGMENT *


Before HENRY, McKAY, and EBEL, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Mr. Dedrick appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas petition. Mr. Dedrick complains that the conditions of his confinement

violate the Eighth Amendment–specifically that inmates are denied conjugal



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
visits. This denial, Mr. Dedrick argues, results in a high rate of homosexual

conduct among the populations, and this, coupled with the fact that the

government does not provide condoms to the inmates, exposes himself and other

inmates to AIDS and sexually transmitted diseases. Mr. Dedrick seeks an order

allowing conjugal visits, the placement of condoms in prisons, and damages in

excess of three trillion dollars. The magistrate judge recommended dismissal of

the petition because § 2241 was not the appropriate remedy for alleged Eighth

Amendment violations. The magistrate judge further noted that, if the court

instead adopted a broad construction of Mr. Dedrick’s petition and viewed it as a

civil rights claim, it would likely be subject to dismissal as well because of a

failure to exhaust the available administrative remedies. Because Mr. Dedrick

would then be responsible for the filing fees associated with a civil rights claim

and at the same time force him to accept a dismissal, the magistrate judge

recommended that the court leave to him the option of refiling a civil rights

claim. On August 8, 2005, the district court adopted the magistrate judge’s

Report and Recommendation and dismissed Mr. Dedrick’s petition.

      To this court, Mr. Dedrick adds a request that we order Congress to hold

hearings about the denial of conjugal visits and its results. Among other issues,

Mr. Dedrick has not named the proper defendants for us to entertain such a

request–neither Congress nor any of its members is party to this lawsuit.


                                          -2-
Accordingly, we DENY Mr. Dedrick’s motion for congressional hearings. We

have carefully reviewed Mr. Dedrick’s brief, the magistrate judge’s Report and

Recommendation, the district court’s order, and the record on appeal, and for

substantially the same reasons set forth in the district court’s August 8, 2005

Order, we AFFIRM the district court’s dismissal of Mr. Dedrick’s petition for 28

U.S.C. § 2241 habeas corpus relief.

                                               Entered for the Court



                                               Monroe G. McKay
                                               Circuit Judge




                                         -3-